Citation Nr: 1535977	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back disability.  


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in August 2010, February 2012, and September 2014.  The directives of the remands were fulfilled and the case is properly before the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veterans VA outpatient treatment records were located in Virtual VA.  


FINDING OF FACT

The preponderance of the evidence shows the Veteran's in-service low back muscle strain is less likely than not related to his current back disability.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2004 and March 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations and opinions in December 2009, March 2012, April 2015, and May 2015.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's July 1970 entrance examination showed no back injury, but noted some issues related to bending.  The Veteran was involved in two accidents while on home leave in December 1970.  Private medical records show x-rays taken immediately following the accidents showed the lumbosacral spine had normal alignment, vertebral bodies, and disc spaces.  In the emergency room, the Veteran complained of soreness in the lumbar area.  He was diagnosed with a mild lumbar muscle strain ordered to stay on bed rest.  The Veteran's March 1972 separation examination noted no back disabilities or injuries.  In June 1973, as part of treatment for his hernia, the Veteran's in-service accident and spine pain were noted, but were marked as improved.   

The Veteran sought private emergency room treatment for his back in July 1985.  He stated he was at home when he bent over and felt pain in his low back.  He was unable to bear weight fully on both legs and he had minimal radiation of pain down the left leg.  Palpation of the lumbosacral spine revealed lumbosacral muscle spasms.  X-rays were negative and the clinician diagnosed a lumbosacral strain.  

The Veteran was afforded a VA examination in September 2012.  There, the Veteran stated that he had two motor vehicle accidents in 1970 and a fall off of a roof in 1971 while in Vietnam.  He stated that nothing was broken or fractured as a result of these events.  He reported that over the next 40 years he had gradual worsening back pain.  The examiner diagnosed lumbar disc disease with arthritis and spinal stenosis. The examiner stated that any opinion regarding the relationship of the current disabilities and service would be purely speculative.  

The Veteran was afforded a VA examination in March 2012.  There, the examiner diagnosed degenerative disc disease of the lumbar spine.  Review of the claims file confirmed this and showed the Veteran had rheumatoid disease and arthritis in the entire spine.  Consequently, the examiner opined that the Veteran's lumbar spine condition was a natural age progression, and not related to his in-service strain.  Therefore, the examiner stated further examination was not needed.  A similar determination was made in April 2012, but the examiner added that the Veteran's back arthritis was not related to service as only a strain was mentioned.  Therefore, his current arthritis and disc degeneration was a natural age progression.  A May 2012 addendum opinion stated the examiner reviewed the record, noting the strains in 1973 and 1985.  The examiner opined that it was less likely than not that the Veteran's current degenerative disc disease was related to only a strain.  Rather, it was likely the result of natural age progression.  

The Veteran was afforded a VA examination in January 2015.  The examiner diagnosed a lumbosacral strain and intervertebral disc syndrome.  The Veteran reported chronic low back pain since the injury in the military.  He reported that he has constant and chronic low back pain with radiation of pain down left lower extremity.  The pain increased with prolonged standing, sitting, repetitive range of motion, and bending to lift.  He was treated with multiple medications including NSAIDS, TENS unit, muscle relaxers, and epidural injections for his pain. The examiner noted that arthritis was documented, and that an MRI showed degenerative disc disease of lumbosacral spine.  The examiner also noted that the Veteran's injury of his low back in 1970 was a muscle strain.  The examiner opined that the available medical records did not demonstrate a nexus of diagnosis or treatment for low back pain until 1985.  On multiple medical notes it is stated that the Veteran's chronic low back problems started in 1985 after lifting a heavy object and then feeling a "pop" and immediate pain in his low back with radiation of pain down his left leg. Sometime in the late 1990s or early 2000s there are reports of MRI findings that showed lumbosacral degenerative disc disease.  The examiner concluded that therefore it would be less likely than not that the Veteran's current low back condition is a result of his muscle strain in 1970 and more likely than not his chronic low back pain started after his military service.  The claims file was reviewed in February 2015 with no changes noted.  

The Veteran sought private and VA outpatient treatment for his back.  These records show therapy for symptoms such as back pain and arthritis, but no etiological opinions were rendered.   The Veteran was also treated for a hernia.   

The Veteran submitted lay statements and gave testimony at his June 2010 hearing.  There, he reiterated his accidents in service and stated that he had experienced constant back pain since separation.  He stated that it was bearable until 1985, at which point he sought treatment.  He stated that in 1985 in he bent over to pick something up and that triggered "total pain."  

The Veteran also submitted several buddy statements from friends and family that testified to varying duration of back pain over the years.  

Here, the Veteran has evidence of a back injury in service in December 1970.  There is also evidence of a fall in 1971.  Despite this, the Veteran's separation examination in March 1972 did not show any back injury or disability.  Treatment records from June 1973 noted the past injury, but indicated that it had improved.  By his own testimony, the Veteran injured his back in 1985 while bending over and picking something up.  As a result of this injury, the Veteran sought emergency treatment and subsequent treatment and therapy.  Outside of lay statements, there is no evidence of any back disability between separation and 1985.  The two VA examiners who rendered opinions stated that the Veteran's current back disabilities were less likely than not related to his service.  The May 2012 examiner opined that the Veteran's disabilities were due to natural age progression and the January 2015 examiner agreed that the disabilities likely began after service.  The Veteran has stated he had back pain since separation, but there is no evidence of back pain on the separation examination or before the 1985 injury.  The Veteran is competent but not credible to describe his symptoms as they are something he has personally experienced, but his statements are contradicted by the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran has also stated he believes his current back pain is due to service, but he does not have the education or training to make such a complex medical decision.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements have little probative weight.  As the preponderance of the probative evidence is against the claim, the Board cannot grant entitlement to service connection. 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for residuals of a back disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


